

115 HR 5153 IH: USA Workforce Tax Credit Act
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5153IN THE HOUSE OF REPRESENTATIVESMarch 1, 2018Mr. Smucker (for himself and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a credit against tax for charitable donations
			 to nonprofit organizations providing workforce training and education
			 scholarships to qualified elementary and secondary students.
	
 1.Short titleThis Act may be cited as the USA Workforce Tax Credit Act. 2.Tax credit for contributions to workforce development and apprenticeship training organizations (a)Credit for individuals (1)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:
					
						25E.Qualified workforce development and apprenticeship training programs
 (a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the amount of qualified contributions made by the taxpayer during the year.
							(b)Dollar limitations
 (1)Income limitationThe amount allowed as a credit under subsection (a) with respect to any taxpayer shall not exceed 25 percent of the tax liability of the taxpayer with a maximum value of $250,000.
 (2)Reduction based on state creditThe amount allowed as a credit under subsection (a) for a taxable year shall be reduced by the amount allowed as a credit on any State tax return of the individual for qualified contributions made by the taxpayer during the taxable year.
 (c)Qualified contributions; other definitionsFor purposes of this section— (1)Qualified contributionThe term qualified contribution means a charitable contribution (as defined by section 170(c)) to a workforce development or apprenticeship training organization.
 (2)Workforce development or apprenticeship training organizationThe term workforce development or apprenticeship training organization means any organization— (A)which—
 (i)is described in section 501(c)(3) and exempt from tax under section 501(a), and (ii)is not a private foundation,
 (B)whose exclusive purpose is provide workforce development and apprenticeship training to eligible participants, including—
 (i)community colleges, (ii)workforce training programs, as defined by State workforce agencies,
 (iii)organizations that provide career and technical education, (iv)organizations that provide training or apprenticeships operated by a collective bargaining organization,
 (v)community organizations that provide full certified training, and (vi)private schools that confer diplomas, degrees, or certify completion of certain grades,
 (C)that is in compliance with all applicable State laws, including laws relating to unlawful discrimination, health and safety requirements, and criminal background checks of employees, and
 (D)which meets the requirements of subsection (d). (3)Eligible participantsThe term eligible participant means an individual who is enrolled in workforce development and apprenticeship training organization, as described in paragraph (2)(B).
 (d)Denial of double benefitNo deduction shall be allowed under any provision of this chapter for any expense for which a credit is allowed under this section.
 (e)ElectionThis section shall apply to a taxpayer for a taxable year only if such taxpayer elects to have this section apply for such taxable year..
 (2)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting aft the item relating to section 25D the following new item:
					
						
							Sec. 25E. Qualified Workforce Development and Apprenticeship Training Programs..
				(b)Credit for corporations
 (1)In generalSubpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end of the following new section:
					
						45T.Contributions to workforce development or apprenticeship training organizations
 (a)General ruleFor purposes of section 38, in the case of a corporation, the workforce development and apprenticeship training credit determined under this section for the taxable year is the aggregate amount of qualified contributions for the taxable year.
							(b)Limitation
 (1)Income limitationThe amount of the credit determined under this section for any taxable year shall not exceed the lesser of—
 (A)25 percent of the tax liability of the taxpayer for the taxable year, and (B)$250,000.
 (2)Reduction based on state creditThe amount allowed as a credit under subsection (a) for a taxable year shall be reduced by the amount allowed as a credit on any State tax return of the individual for qualified contributions made by the taxpayer during the taxable year.
 (3)Qualified contributionsFor purposes of this section, the term qualified contribution has the meaning given such term under section 25E. (c)Denial of double benefitNo deduction shall be allowed under any provision of this chapter for any expense for which a credit is allowed under this section.
 (d)ElectionThis section shall apply to a taxpayer for a taxable year only if such taxpayer elects to have this section apply for such taxable year..
 (2)Conforming amendmentsSection 38(b) of such Code is amended by striking plus at the end of paragraph (36), by striking the period and inserting , plus at the end of paragraph (37), and by adding at the end of the following new paragraph:  (38)the workforce development or apprenticeship training credit determined under section 45T(a)..
 (3)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 45T. Contributions to workforce development or apprenticeship training organizations..
				3.Tax credit for contributions to scholarship granting organizations
			(a)Credit for individuals
 (1)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986, as amended by this Act, is amended by inserting after section 25E the following new section:
					
						25F.Qualified elementary and secondary education scholarships
 (a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the amount of qualified contributions made by the taxpayer during the taxable year.
							(b)Dollar limitations
 (1)Income limitationThe amount allowed as a credit under subsection (a) with respect to any taxpayer shall not exceed the lesser of—
 (A)25 percent of the tax liability of the taxpayer, and (B)$500,000.
 (2)Reduction based on state creditThe amount allowed as a credit under subsection (a) for a taxable year shall be reduced by the amount allowed as a credit on any State tax return of the individual for qualified contributions made by the taxpayer during the taxable year.
 (c)Qualified contributions; other definitionsFor purposes of this section— (1)Qualified contributionThe term qualified contribution means a charitable contribution (as defined by section 170(c)) to a scholarship granting organization.
 (2)Scholarship granting organizationThe term scholarship granting organization means any organization— (A)which—
 (i)is described in section 501(c)(3) and exempt from tax under section 501(a), and (ii)is not a private foundation,
 (B)whose exclusive purpose is to provide scholarships for tuition for qualified elementary and secondary education expenses of eligible students, and
 (C)which meets the requirements of subsection (d). (d)Requirements for scholarship granting organizations (1)In generalAn organization meets the requirements of this subsection if—
 (A)such organization provides scholarships to— (i)more than 1 student, and
 (ii)different students attending more than 1 school, (B)such organization does not provide scholarships for any expenses other than qualified elementary and secondary education expenses,
 (C)such organization provides a scholarship to eligible students with a priority for students awarded a scholarship the previous school year,
 (D)such organization does not earmark or set aside contributions for scholarships on behalf of any particular student,
 (E)such organization takes appropriate steps to verify the annual household income and family size of eligible students to whom it awards scholarships, and limits them to a member of a household with a total annual household income, which does not exceed 200 percent of the median gross income, as determined by the Secretary of Housing and Urban Development, for the purposes of the low-income housing credit under section 42,
 (F)such organization obtains from an independent certified public accountant annual financial and compliance audits and submits such audits to the Secretary,
 (G)no officer or board member of such organization has been convicted of a felony, and (H)such organization requires any eligible student who receives a scholarship to permit such organization to share assessment information and other data regarding the student for the purpose of providing reports described in subsection (e), and such other information as necessary for the purposes of reporting on the academic achievement of eligible students receiving a scholarship from such organization.
 (2)Independent certified public accountantFor purposes of paragraph (1)(F), the term independent certified public accountant means, with respect to an organization, a certified public accountant who is not a related person (within the meaning of section 465(b)(3)(C)) with respect to such organization or any employee of such organization.
								(e)Eligible school reporting requirement
 (1)In generalThe reports described in this subsection include— (A)a report to the parents on the student’s academic achievement, and
 (B)a report to each qualified scholarship granting organization that provides scholarships to students at the school, that includes the test results, in the aggregate and disaggregated by race or ethnicity and grade level, of the students receiving such scholarships who are in grades 3 through 12 on a grade-appropriate nationally norm-referenced standardized test.
 (2)No personally identifiable informationIn preparing and submitting the report described in paragraph (1)(B), a school shall not include any personally identifiable information regarding a student.
 (f)Denial of double benefitNo deduction shall be allowed under any provision of this chapter for any expense for which a credit is allowed under this section.
 (g)ElectionThis section shall apply to a taxpayer for a taxable year only if such taxpayer elects to have this section apply for such taxable year..
 (2)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code, as amended by this Act, is amended by inserting after the item relating to section 25E the following new item:
					
						
							Sec. 25F. Qualified elementary and secondary education scholarships..
				(b)Credit for corporations
 (1)In generalSubpart D of part IV of subchapter A of chapter 1 of such Code, as amended by this Act, is amended by adding after section 45T the following:
					
						45U.Contributions to scholarship granting organizations
 (a)General ruleFor purposes of section 38, in the case of a corporation, the education scholarship credit determined under this section for the taxable year is the aggregate amount of qualified contributions for the taxable year.
							(b)Limitation
 (1)Income limitationThe amount of the credit determined under this section for any taxable year shall not exceed the lesser of—
 (A)25 percent of the tax liability of the taxpayer for the taxable year, and (B)$250,000.
 (2)Reduction based on state creditThe amount allowed as a credit under subsection (a) for a taxable year shall be reduced by the amount allowed as a credit on any State tax return of the individual for qualified contributions made by the taxpayer during the taxable year.
 (c)Qualified contributionsFor purposes of this section, the term qualified contribution has the meaning given such term under section 25F. (d)Denial of double benefitNo deduction shall be allowed under any provision of this chapter for any expense for which a credit is allowed under this section.
 (e)ElectionThis section shall apply to a taxpayer for a taxable year only if such taxpayer elects to have this section apply for such taxable year..
 (2)Conforming amendmentsSection 38(b) of such Code, as amended by this Act, is amended by striking plus at the end of paragraph (37), by striking the period and inserting , plus at the end of paragraph (38), and by adding at the end of the following new paragraph:  (39)the education scholarship credit determined under section 45U(a)..
 (3)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code, as amended by this Act, is amended by adding at the end the following new item:
					
						
							Sec. 45U. Contributions to scholarship granting organizations..
				(c)Excise tax on failure of scholarship granting organizations To make distributions
 (1)In generalChapter 42 of such Code is amended by adding at the end the following new subchapter:  IOrganizations Providing Workforce Development, Apprenticeship Training, or Scholarships  Sec. 4969. Tax on failure to distribute receipts.  4969.Tax on failure to distribute receipts (a)Tax imposedThere is hereby imposed a tax on the failure of a workforce development or apprenticeship training organization (as defined in section 25E) or a scholarship granting organization (as defined in section 25F) to make distributions in any taxable year in an amount equal to or in excess of the required distribution amount before the distribution deadline relating to a taxable year.
 (b)Amount of taxThe tax imposed by subsection (a) with respect to a taxable year shall be equal to 15 percent of the greater of—
 (1)the required distribution amount with respect to the taxable year, or (2)the amount of receipts of the qualified scholarship granting organization for each taxable year which are distributed before the distribution deadline with respect to such receipts.
 (c)DefinitionsFor purposes of this section— (1)Required distribution amount (A)In generalThe required distribution amount with respect to a taxable year is the amount equal to 100 percent of the total receipts of the scholarship granting organization for such taxable year—
 (i)reduced by the sum of such receipts that are retained for administrative expenses for the taxable year or are carried to the succeeding taxable year under subparagraph (C), and
 (ii)increased by the amount of the carryover under subparagraph (C) from the preceding taxable year. (B)Administrative expensesFor purposes of this paragraph, not more than 10 percent of total receipts of a qualified workforce development organization, apprenticeship training organization or scholarship granting organization for a taxable year may be used for administrative purposes.
										(C)Carryover
 (i)Qualified scholarship granting organizationReceipts of a qualified scholarship granting organization for a taxable year that are not awarded scholarships for the taxable year or retained for administrative purposes for the taxable year shall be carried to the succeeding taxable year. The amount carried to a taxable year under the preceding sentence shall not exceed 15 percent of total receipts of the qualified scholarship granting organization for the taxable year.
 (ii)Qualified workforce development or apprenticeship training organizationReceipts of a qualified workforce development or apprenticeship training organization that are not disbursed for the taxable year or retained for administrative purposes for the taxable year shall be carried to the succeeding taxable year. The amount carried to the taxable year under the preceding sentence shall not exceed 15 percent of total receipts of the qualified workforce development or apprenticeship training organization for the taxable year.
 (2)DistributionsThe term distribution includes amounts which are formally committed but not distributed. A formal commitment described in the preceding sentence may include contributions set aside for eligible students or participants for more than one year.
 (3)Distribution deadlineThe distribution deadline with respect to receipts for a taxable year is the first day of the second taxable year following the taxable year in which such receipts are received by the scholarship granting organization.
 (d)Reasonable cause exceptionThe tax imposed by subsection (a) shall not apply with respect to any failure to make required distributions before the distribution deadline which is not willful and is due to reasonable cause..
				(2)Abatement of tax
 (A)General ruleSubsection (b) of section 4962 of such Code is amended by striking or G and inserting G, or I. (B)First tier taxSubsection (a) of section 4963 of such Code is amended by inserting 4969, after 4967,.
 (C)Taxable eventSubsection (c) of section 4963 of such Code is amended by inserting 4969, after 4967,. (3)Correction periodSubparagraph (A) of section 4963(e)(2) of such Code is amended by inserting or 4969 after 4942.
 (4)Clerical amendmentThe table of subchapters for chapter 42 of such Code is amended by adding at the end the following new item:
					
						
							Subchapter I. Organizations Providing Workforce Development, Apprenticeship Training, or
			 Scholarships.
 4.Organizational autonomyA participating eligible organization or entity under the programs established pursuant to the Education, Workforce, and Apprenticeship Tax Credit Act are autonomous and not agents of the State or Federal Government and therefore—
 (1)a Federal or State agency may not in any way regulate the program of a participating, entity that accepts a contribution or a scholarship under this Act,
 (2)the provision of tax credits under this Act does not expand the regulatory authority of the Federal Government, the State, its officers, or any school district to impose any additional regulation of an entity beyond those necessary to enforce the requirements of this Act, and
 (3)participating eligible entities shall be given the maximum freedom to provide for the needs of their participants without government control.
			5.Volume cap
 (a)AmountThe volume cap amount available for tax credits for purposes of this Act shall be $2,000,000,000 annually, beginning for taxable year 2018 and for each succeeding taxable year thereafter.
 (b)Application for creditsThe Secretary shall develop a system to track and make available information in real time, regarding availability of tax credits to donors which will be available on a first-come, first-serve basis.
 (c)DistributionFifty percent of the annual amount made available shall be allotted by the Secretary for donations to workforce development and apprenticeship training organizations and 50 percent for donations to scholarship granting organizations.
 6.Effective dateThe amendments made by this Act shall apply to taxable years ending on or after December 31, 2017. 